DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the reply filed 14 January 2022.
Claims 1-20 are pending and have been presented for examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over FULLERTON (U.S. Patent Application Publication #2009/0287902) in view of ASLOT (U.S. Patent Application Publication #2017/0132163) and GENSLER (U.S. Patent Application Publication #2016/0224244).

1. FULLERTON discloses A method for processing requests, comprising: issuing, by an application executing (see [0064]: applications would execute on the system to perform tasks) in an application container (see [0030]: MMU would be part of the VMM, which is considered a container)  associated with an operating system (see [0021]: operating system is installed on the node), a request comprising a virtual address (see [0049], [0054]: access request containing a virtual address), receiving, by a hardware layer, the request; in response to the hardware layer receiving the request, issuing, by the hardware layer, a page fault to the operating system, wherein the page fault comprises the request and a reason for the page fault; intercepting, by a kernel module, the page fault; forwarding, by the kernel module, the request to a space manager executing in a file system container associated with the operating system (see ASLOT below); receiving, by the space manager (see [0021], [0049]: memory management unit that is part of the VMM), the request comprising the virtual address (see [0049], [0054]: access request containing a virtual address), identifying a sparse virtual space segment of a sparse virtual space (see [0054]: request virtual address is mapped to the universal memory map), wherein the sparse virtual space is a virtual data structure that maps data managed by the file system container (see [0049]-[0051]: universal map that maps data to where it is stored in the system) and the sparse virtual space is initially allocated with additional space to accommodate the addition of new virtual space segments without further allocation (see GENSLER below), and wherein the sparse virtual space segment is associated with a memory segment and wherein the memory segment is associated with a physical address (see [0051]: each universal memory map entry is associated with a physical location); associating the sparse virtual space segment with the virtual address (see [0055]: request address is associated with the universal memory map entry); generating, based on the associating, a virtual-to-physical address mapping between the virtual address and the physical address; and initiating processing the request using the virtual-to-physical address mapping (see [0055]: the file is fetched using the identified address).
Examiner note: the universal memory map described by FULLERTON is a map that encompasses every addressable location in the system (see [0051]).  Applicant’s specification describes the sparse virtual space as a data structure that provides a comprehensive layout and mapping of data (see [0067]).  Therefore, the examiner is interpreting the Universal Address Map as equivalent to the sparse virtual address space.
FULLERTON fails to disclose receiving, by a hardware layer, the request; in response to the hardware layer receiving the request, issuing, by the hardware layer, a page fault to the operating system, wherein the page fault comprises the request and a reason for the page fault; intercepting, by a kernel module, the page fault; forwarding, by the kernel 
ASLOT discloses receiving, by a hardware layer, the request (see [0030]: user application triggers a page fault, the interrupt is sent to the CPU; [0027]: coherent accelerator is an FPGA {hardware} that generates the interrupt from the page fault that is sent to the CPU); in response to the hardware layer receiving the request, issuing, by the hardware layer, a page fault to the operating system (see [0030]: the CPU can’t resolve the page fault, it is sent to the operating system to resolve), wherein the page fault comprises the request and a reason for the page fault (see [0035]: page fault includes state information that identifies the reasons for the page fault); intercepting, by a kernel module, the page fault (see [0035]: the operating system kernel includes the page fault handler); forwarding, by the kernel module, the request to a space manager executing in a file system container associated with the operating system (see [0035]: page fault is resolved by locating the data; [0025]: MMU resolves translations to locate data; FULLERTON [0021], [0049]: memory management unit that is part of the VMM).  The coherent accelerator allows for an increase in performance of DMA operations as the number of instructions needed is significantly reduced.  FULLERTON already discloses multiple processing nodes that can access local and remote memory.  The accessing of remote memory is accomplished via a universal memory map to allow for DMA.  The inclusion of the coherent accelerator disclosed by ASLOT would increase the performance of this DMA access.
It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter 
FULLERTON fails to disclose the sparse virtual space is initially allocated with additional space to accommodate the addition of new virtual space segments without further allocation.
GENSLER discloses the sparse virtual space is initially allocated with additional space to accommodate the addition of new virtual space segments without further allocation (see [0030]-[0034]: a pre-allocation request ensures a sufficient quantity of free space is available and mapped to handle future write operations, these future write operations can be for any application involving a plurality of write operations over a period of time).  GENSLER defines the addresses in a table, just like FULLERTON, but allocates the storage as needed by the system (see [0026]).  This is similar to FULLERTON where a mapping misses and virtual space is allocated to handle the new data (see FULLERTON [0054]).  Pre-allocation of space, which would initially allocate space that is substantially sparse to handle new segments, would ensure that space will be there when it is needed and allow write operations to successfully complete (see [0017]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter 

2. The method of claim 1, further comprising: receiving, by the space manager, a second request associated with the application and comprising a second virtual address (see [0049], [0054]: access request containing a virtual address, multiple access requests can be sent); locating, in response to the second request, a second sparse virtual space segment in the sparse virtual space (see [0054]-[0055]: request address is mapped to the universal memory map); identifying a pool associated with the second sparse virtual space segment (see [0048]: address can be mapped to direct access memory or disk storage); making a determination that the pool is not a memory pool (see [0049]: for addresses associated with a piece of the file store, the pool would be the persistent storage and not the local direct access memory; [0054]: miss in local memory); in response to the determination: copying data associated with a persistent storage segment to a second memory segment (see [0055]: data is pulled from the source), wherein the second sparse virtual space segment is associated with the persistent storage segment (see [0054]: a miss in local memory results in locating data stored in persistent storage on another node); generating a second virtual-to-physical address mapping between the second virtual (see [0054]-[0055]: universal memory map is updated to reflect the data being copied to local memory).

3. The method of claim 2, wherein the persistent storage segment is one of a plurality of memory segments of a non-volatile memory express (NVMe) device (see [0021]: NAND flash of source node), wherein the second memory segment is one of a plurality of memory segments of Persistent Memory (PMem) (see [0021]: NAND flash of requesting node).

4. The method of claim 2, wherein the pool is one of a plurality of pools, wherein the pool is a persistent storage pool, wherein a second pool of the plurality of pools is the memory pool, wherein the memory segment is associated with the memory pool (see [0021]: NAND is a persistent storage pool; [0039]: direct access memory refers to the memory on the local node, memory segments here would be associated with a memory pool).

5. The method of claim 1, wherein the sparse virtual space comprises a plurality of sparse virtual space segments, wherein the sparse virtual space segment is one of the plurality of sparse virtual space segments, wherein a second sparse virtual space segment is associated with a persistent storage segment (see [0051]: Universal memory map contains multiple entries to map all storage locations in the system).

6. The method of claim 5, wherein the memory segment is one of a plurality of memory segments of Persistent Memory (PMem) (see [0021]: NAND flash).

7. The method of claim 1, wherein the application is executing on a second container on the operating system (see [0021]: application would be operating on the operating system, which is considered a container).

8. The method of claim 7, wherein the request is received by the container from a kernel module executing in the operating system, wherein the request is based on a second request issued by the application to the operating system (see [0021]: an operating system executes on the node, and the OS would contain a kernel that applications interface with to access hardware).

9. FULLERTON discloses A non-transitory computer readable medium comprising instructions which, when executed by a computer processor, enables the computer processor to perform a method for processing requests (see [0019]-[0021]: multi-processor computer system with software to executing applications), the method comprising: issuing, by an application executing (see [0064]: applications would execute on the system to perform tasks) in an application container (see [0030]: MMU would be part of the VMM, which is considered a container)  (see [0021]: operating system is installed on the node), a request comprising a virtual address (see [0049], [0054]: access request containing a virtual address), receiving, by a hardware layer, the request; in response to the hardware layer receiving the request, issuing, by the hardware layer, a page fault to the operating system, wherein the page fault comprises the request and a reason for the page fault; intercepting, by a kernel module, the page fault; forwarding, by the kernel module, the request to a space manager executing in a file system container associated with the operating system (see ASLOT below); receiving, by the space manager (see [0021], [0049]: memory management unit that is part of the VMM), the request comprising the virtual address (see [0049], [0054]: access request containing a virtual address); identifying a sparse virtual space segment of a sparse virtual space (see [0054]: request virtual address is mapped to the universal memory map), wherein the spare virtual space is a virtual data structure that maps data managed by the file system container (see [0049]-[0051]: universal map that maps data to where it is stored in the system) and the sparse virtual space is initially allocated with additional space to accommodate the addition of new virtual space segments without further allocation (see GENSLER below), and wherein the sparse virtual space segment is associated with a memory segment and wherein the memory segment is associated with a physical address (see [0051]: each universal memory map entry is associated with a physical location); associating the sparse virtual space segment with the virtual address (see [0055]: request address is associated with the universal memory map entry); generating, based on the associating, a virtual-to-physical address mapping between the virtual address and the physical address; and (see [0055]: the file is fetched using the identified address).
FULLERTON fails to disclose receiving, by a hardware layer, the request; in response to the hardware layer receiving the request, issuing, by the hardware layer, a page fault to the operating system, wherein the page fault comprises the request and a reason for the page fault; intercepting, by a kernel module, the page fault; forwarding, by the kernel module, the request to a space manager executing in a file system container associated with the operating system.
ASLOT discloses receiving, by a hardware layer, the request (see [0030]: user application triggers a page fault, the interrupt is sent to the CPU; [0027]: coherent accelerator is an FPGA {hardware} that generates the interrupt from the page fault that is sent to the CPU); in response to the hardware layer receiving the request, issuing, by the hardware layer, a page fault to the operating system (see [0030]: the CPU can’t resolve the page fault, it is sent to the operating system to resolve), wherein the page fault comprises the request and a reason for the page fault (see [0035]: page fault includes state information that identifies the reasons for the page fault); intercepting, by a kernel module, the page fault (see [0035]: the operating system kernel includes the page fault handler); forwarding, by the kernel module, the request to a space manager executing in a file system container associated with the operating system (see [0035]: page fault is resolved by locating the data; [0025]: MMU resolves translations to locate data; FULLERTON [0021], [0049]: memory management unit that is part of the VMM).  The coherent accelerator allows for an increase in performance of DMA operations as the number of instructions needed is 
It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by FULLERTON to utilize a coherent accelerator that handles pages faults in the manner claimed, as disclosed by ASLOT.  One of ordinary skill in the art would have been motivated to make such a modification in order to improve the performance of DMA accesses, as taught by ASLOT.  FULLERTON and ASLOT are analogous references as they are both directed to handling page faults.
FULLERTON fails to disclose the sparse virtual space is initially allocated with additional space to accommodate the addition of new virtual space segments without further allocation.
GENSLER discloses the sparse virtual space is initially allocated with additional space to accommodate the addition of new virtual space segments without further allocation (see [0030]-[0034]: a pre-allocation request ensures a sufficient quantity of free space is available and mapped to handle future write operations, these future write operations can be for any application involving a plurality of write operations over a period of time).  GENSLER defines the addresses in a table, just like FULLERTON, but allocates the storage as needed by the system (see [0026]).  This is similar to FULLERTON where a mapping misses and virtual space is allocated to (see FULLERTON [0054]).  Pre-allocation of space, which would initially allocate space that is substantially sparse to handle new segments, would ensure that space will be there when it is needed and allow write operations to successfully complete (see [0017]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by FULLERTON to initially allocate the space substantially sparse as disclosed by GENSLER.  One of ordinary skill in the art would have been motivated to make such a modification in order to ensure space would be available so that a future write would complete successfully, as taught by GENSLER.  FULLERTON and GENSLER are analogous references as they are both directed to allocation and management of space for virtual volumes.

10. The non-transitory computer readable medium of claim 9, wherein the method further comprising: receiving, by the space manager, a second request associated with the application and comprising a second virtual address (see [0049], [0054]: access request containing a virtual address, multiple access requests can be sent); locating, in response to the second request, a second sparse virtual space segment in the sparse virtual space (see [0054]-[0055]: request address is mapped to the universal memory map); identifying a pool associated with the second sparse virtual space segment (see [0048]: address can be mapped to direct access memory or disk storage); making a determination that the pool is not a memory pool (see [0049]: for addresses associated with a piece of the file store, the pool would be the persistent storage and not the local direct access memory; [0054]: miss in local memory); in response to the determination: copying data associated with a persistent storage segment to a second memory segment (see [0055]: data is pulled from the source), wherein the second sparse virtual space segment is associated with the persistent storage segment (see [0054]: a miss in local memory results in locating data stored in persistent storage on another node); generating a second virtual-to-physical address mapping between the second virtual address and a second physical address associated with the second memory segment; and initiating processing of the second request using the second virtual-to-physical address mapping (see [0054]-[0055]: universal memory map is updated to reflect the data being copied to local memory).

11. The non-transitory computer readable medium of claim 10, wherein the persistent storage segment is one of a plurality of memory segments of a non-volatile memory express (NVMe) device (see [0021]: NAND flash of source node), wherein the second memory segment is one of a plurality of memory segments of Persistent Memory (PMem) (see [0021]: NAND flash of requesting node).

12. The non-transitory computer readable medium of claim 10, wherein the pool is one of a plurality of pools, wherein the pool is a persistent storage pool, wherein a second pool of the plurality of pools is the memory pool, wherein the memory segment is associated with the memory pool (see [0021]: NAND is a persistent storage pool; [0039]: direct access memory refers to the memory on the local node, memory segments here would be associated with a memory pool).

13. The non-transitory computer readable medium of claim 9, wherein the sparse virtual space comprises a plurality of sparse virtual space segments, wherein the sparse virtual space segment is one of the plurality of sparse virtual space segments, wherein a second sparse virtual space segment is associated with a persistent storage segment (see [0051]: Universal memory map contains multiple entries to map all storage locations in the system).

14. The non-transitory computer readable medium of claim 13, wherein the memory segment is one of a plurality of memory segments of Persistent Memory (PMem) (see [0021]: NAND flash).

15. The non-transitory computer readable medium of claim 9, wherein the application is executing on a second container on the operating system (see [0021]: application would be operating on the operating system, which is considered a container).

16. The non-transitory computer readable medium of claim 15, wherein the request is received by the container from a kernel module executing in the operating system, wherein the request is based on a second request issued by the application to the operating system (see [0021]: an operating system executes on the node, and the OS would contain a kernel that applications interface with to access hardware).

17. FULLERTON discloses A node, comprising: memory; persistent storage; and a processor (see [0019]-[0021]: each node comprises a processor and various types of memory such as NAND), wherein the processor is configured to: issue, by an application executing (see [0064]: applications would execute on the system to perform tasks) in an application container (see [0030]: MMU would be part of the VMM, which is considered a container)  associated with an operating system (see [0021]: operating system is installed on the node), a request comprising a virtual address (see [0049], [0054]: access request containing a virtual address), receive, by a hardware layer, the request; in response to the hardware layer receiving the request, issue, by the hardware layer, a page fault to the operating system, wherein the page fault comprises the request and a reason for the page fault; intercept, by a kernel module, the page fault; forward, by the kernel module, the request to a space manager executing in a file system container associated with the operating system (see ASLOT below); receive, by the space manager (see [0021], [0049]: memory management unit that is part of the VMM), the request comprising the virtual address (see [0049], [0054]: access request containing a virtual address); identify a sparse virtual space segment of a sparse virtual space (see [0054]: request virtual address is mapped to the universal memory map), wherein the spare virtual space is a virtual data structure that maps data managed by the container (see [0049]-[0051]: universal map that maps data to where it is stored in the system) and the sparse virtual space is initially allocated with additional space to accommodate the addition of new virtual space segments without further allocation (see GENSLER below), and wherein the sparse virtual space segment is associated with a memory segment and wherein the memory segment is associated with a physical address (see [0051]: each universal memory map entry is associated with a physical location); associate the sparse virtual space segment with the virtual address (see [0055]: request address is associated with the universal memory map entry); generate, based on the associating, a virtual-to-physical address mapping between the virtual address and the physical address; and initiate processing the request using the virtual-to-physical address mapping (see [0055]: the file is fetched using the identified address).
FULLERTON fails to disclose receiving, by a hardware layer, the request; in response to the hardware layer receiving the request, issuing, by the hardware layer, a page fault to the operating system, wherein the page fault comprises the request and a reason for the page fault; intercepting, by a kernel module, the page fault; forwarding, by the kernel module, the request to a space manager executing in a file system container associated with the operating system.
ASLOT discloses receiving, by a hardware layer, the request (see [0030]: user application triggers a page fault, the interrupt is sent to the CPU; [0027]: coherent accelerator is an FPGA {hardware} that generates the interrupt from the page fault that is sent to the CPU); in response to the hardware layer receiving the request, issuing, by the hardware layer, a page fault to the operating system (see [0030]: the CPU can’t resolve the page fault, it is sent to the operating system to resolve), wherein the page fault comprises the request and a reason for the page fault (see [0035]: page fault includes state information that identifies the reasons for the page fault); intercepting, by a kernel module, the page fault (see [0035]: the operating system kernel includes the page fault handler); forwarding, by the kernel module, the request to a space manager executing in a file system container associated with the operating system (see [0035]: page fault is resolved by locating the data; [0025]: MMU resolves translations to locate data; FULLERTON [0021], [0049]: memory management unit that is part of the VMM).  The coherent accelerator allows for an increase in performance of DMA operations as the number of instructions needed is significantly reduced.  FULLERTON already discloses multiple processing nodes that can access local and remote memory.  The accessing of remote memory is accomplished via a universal memory map to allow for DMA.  The inclusion of the coherent accelerator disclosed by ASLOT would increase the performance of this DMA access.
It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by FULLERTON to utilize a coherent accelerator that handles pages faults in the manner claimed, as disclosed by ASLOT.  One of ordinary skill in the art would have been motivated to make such a modification in order to improve the performance of DMA accesses, as taught by ASLOT.  FULLERTON and ASLOT are analogous references as they are both directed to handling page faults.
FULLERTON fails to disclose the sparse virtual space is initially allocated with additional space to accommodate the addition of new virtual space segments without further allocation.
(see [0030]-[0034]: a pre-allocation request ensures a sufficient quantity of free space is available and mapped to handle future write operations, these future write operations can be for any application involving a plurality of write operations over a period of time).  GENSLER defines the addresses in a table, just like FULLERTON, but allocates the storage as needed by the system (see [0026]).  This is similar to FULLERTON where a mapping misses and virtual space is allocated to handle the new data (see FULLERTON [0054]).  Pre-allocation of space, which would initially allocate space that is substantially sparse to handle new segments, would ensure that space will be there when it is needed and allow write operations to successfully complete (see [0017]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by FULLERTON to initially allocate the space substantially sparse as disclosed by GENSLER.  One of ordinary skill in the art would have been motivated to make such a modification in order to ensure space would be available so that a future write would complete successfully, as taught by GENSLER.  FULLERTON and GENSLER are analogous references as they are both directed to allocation and management of space for virtual volumes.

18. The node of claim 17, wherein the processor is further configured to: receive, by the space manager, a second request associated with the application and (see [0049], [0054]: access request containing a virtual address, multiple access requests can be sent); locate, in response to the second request, a second sparse virtual space segment in the sparse virtual space (see [0054]-[0055]: request address is mapped to the universal memory map); identify a pool associated with the second sparse virtual space segment (see [0048]: address can be mapped to direct access memory or disk storage); make a determination that the pool is not a memory pool (see [0049]: for addresses associated with a piece of the file store, the pool would be the persistent storage and not the local direct access memory; [0054]: miss in local memory); in response to the determination: copy data associated with a persistent storage segment to a second memory segment (see [0055]: data is pulled from the source), wherein the second sparse virtual space segment is associated with the persistent storage segment (see [0054]: a miss in local memory results in locating data stored in persistent storage on another node); generate a second virtual-to-physical address mapping between the second virtual address and a second physical address associated with the second memory segment; and initiate processing of the second request using the second virtual-to-physical address mapping (see [0054]-[0055]: universal memory map is updated to reflect the data being copied to local memory).

19. The node of claim 18, wherein the persistent storage segment is one of a plurality of memory segments of persistent storage, wherein the persistent storage comprises a non-volatile memory express (NVMe) device (see [0021]: NAND flash of source node), wherein the second memory segment is one of a plurality of memory (see [0021]: NAND flash of requesting node).

20. The node of claim 18, wherein the pool is one of a plurality of pools, wherein the pool is a persistent storage pool, wherein a second pool of the plurality of pools is the memory pool, wherein the memory segment is associated with the memory pool (see [0021]: NAND is a persistent storage pool; [0039]: direct access memory refers to the memory on the local node, memory segments here would be associated with a memory pool).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030. The examiner can normally be reached Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136